Citation Nr: 0404622	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a hiatal hernia 
with reflux esophagitis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to an increased (compensable) rating for 
plantar fasciitis of the left foot.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from February 1962 to 
December 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The Board notes that there is outstanding medical evidence 
that relevant to the veteran's claims.  In response to VA's 
request for evidence in support of claims, the veteran 
identified numerous private health care providers who have 
rendered treatment for his disabilities.  See VA Form 3132 
and attachments dated in March 2001.  The Board notes, 
however, that the RO has not attempted to obtain this 
evidence.  As indicated in the directives of this remand, the 
RO should secure those documents.  

On VA Form 646 dated in March 2003, the veteran indicated 
that he was receiving Social Security Administration 
disability benefits, particularly for his service-connected 
left foot disability.  The Board notes that these records are 
relevant to the veteran's claim and should be associated with 
the veteran's claims file.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).

COPD

The veteran's COPD is evaluated as non compensable under 
38 C.F.R. § 4.97, Diagnostic Code 6604 (2003).  Under that 
code COPD is evaluated in accordance with the ratios and 
percentages of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath (DLCO) 
(SB).  

Further, in his substantive appeal to the Board, the veteran 
contends that his service-connected disabilities are worse 
and that he has been found to be totally disabled, in part, 
due to another service-connected disorder.  The Board notes 
that the VA examination was undertaken over three years ago, 
and it is unclear from the record as to how the veteran's 
service-connected COPD affects his employability.  Based on 
these factors, a VA examination and studies are required to 
determine the severity of the veteran's service-connected 
COPD.  

Left Foot Disability 

The veteran's service-connected plantar fasciitis is rated as 
non compensable by analogy to 38 C.F.R. § 4.71, Diagnostic 
Code 5099-5284, which pertains to disability of the foot.  In 
that the veteran's foot disability is a disability of the 
musculoskeletal system, regulations provide that examinations 
must reflect the anatomical damage and functional loss with 
respect to inability due to damage or infection in parts of 
the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, weakness, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.40, 
4.45; see Deluca v. Brown, 8 Vet. App. 202 (1995).  Although 
a VA examiner in February 2001 described the veteran's gait, 
he did not indicate the presence or absence of any functional 
loss caused by his left foot disorder as required by 
Diagnostic Codes 4.40 and 4.45.  Therefore, the Board is of 
the view that another examination is warranted to determine 
the severity of the veteran's plantar fasciitis of the left 
foot.  38 C.F.R. § 4.2 (2003).  

Accordingly, this case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  The RO must convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim.  Duplicate 
copies of evidence currently in the file 
need not be submitted. 

2.  The RO should obtain copies of treatment 
records from the following healthcare 
providers:  (1) Arthritis & Osteoporosis 
Treatment (Rheumatology) (Dr. Oza) for 
treatment of the veteran's left foot 
disability since 1998; (2) NE Orthopedic 
Clinic (Dr.Riggs) for treatment of the 
veteran's left foot disability from February 
to April 1999; (3) Orthotics & Prosthetics 
for treatment of the veteran's left foot 
disability in March and April 1999; (4) Dr. 
Robert Lucas for treatment of the veteran's 
left foot disability from January to 
February 1999; (5) Dr. George Tellam for 
treatment of the veteran's left foot 
disorder from June to August 1999; (6) First 
Coast Medical (Dr. B. Cruishank) for 
treatment of acid reflux from January 1997 
to the present; (7) Naval Hospital 
Jacksonville outpatient treatment records 
from 1993 to 2000; (8) Progressive 
Rehabilitation Center (Art Collier) for 
treatment of the veteran's left foot in 
April 1999; (9) Dr. Monahan for treatment of 
the veteran's feet from June to August 1995; 
(10) Dr. P. Hutton for treatment of the 
veteran's feet in July 1995; and (11) 
records from St. Vincents Medical Center for 
treatment related to the veteran's left foot 
from 1995 through 1999.  Note:  See VA Form 
3132 and attachments dated in March 2001 for 
complete addresses.  

3.  The RO should also inquire as to whether 
there are any additional treatment reports, 
VA or otherwise, which are not currently 
associated with the claims files and which 
show evaluation or treatment for the 
disabilities at issue.  After securing any 
necessary releases, the RO should attempt to 
obtain all identified treatment records.  
Any medical records that are obtained and 
that are not already on file should be 
associated with the claims folders.  

4.  The RO should obtain from the Social 
Security Administration a copy of its 
decision awarding the veteran disability 
benefits and supporting medical evidence.  

5.  Thereafter, the RO should provide the 
veteran the following VA examinations.  
The claims folder should be forwarded to 
the examiner(s), and all necessary tests 
should be done.  A complete rationale 
should be provided for all opinions 
expressed.  

a.  An examination to determine the 
severity of the veteran's service-
connected hiatal hernia with reflux 
esophagisitis.  All necessary studies 
should be conducted.  The examiner should 
describe in full the manifestations of 
the veteran's disability. The examiner 
should indicate whether the veteran has 
recurring epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain, productive of considerable 
impairment of health, or whether the 
veteran has pain, vomiting, material 
weight loss and hemeatemesis or melena 
with anemia.  

b.  An examination to determine the 
severity of the veteran's service 
connected COPD.  All indicated studies, 
including x-rays and pulmonary function 
tests, should be performed.  The examiner 
should provide the percentage of FEV-1 
predicated values, the percentage of FEV-
1/FVC predicated value, and the DLCO (SB) 
values if possible.  If the DLCO (SB) 
value cannot be obtained, the examiner 
should provide an explanation.  

c.  An examination to determine the 
severity of the veteran's service-
connected plantar fasciitis of the left 
foot.  Any necessary tests or studies, 
including X-rays, should be conducted.  
The examiner should address the 
following:  

The examiner should provide the range of 
motion of the veteran's left foot.  The 
examiner should indicate the normal 
ranges of the motion of the foot.  

The examiner should perform tests of 
joint movement against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The 
orthopedist should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physician should so state.  

6.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Then, the RO should readjudicate the 
veteran's claims for increased ratings 
for hiatal hernia with reflux 
esophagitis, COPD, and plantar fasciitis 
of the left foot, with consideration of 
Deluca v. Brown, supra.  

8.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




